Matter of Ortiz v Venettozzi (2018 NY Slip Op 08600)





Matter of Ortiz v Venettozzi


2018 NY Slip Op 08600


Decided on December 13, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 13, 2018

526473

[*1]In the Matter of ANGELO ORTIZ, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: October 26, 2018

Before: McCarthy, J.P., Egan Jr., Devine, Clark and Rumsey, JJ.


Angelo Ortiz, Beacon, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Owen Demuth of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Herbert v Venettozzi, 162 AD3d 1454, 1455 [2018]; Matter of Morgan v Venettozzi, 156 AD3d 1107, 1107 [2017]). Accordingly, inasmuch as petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Adams v Venettozzi, 163 AD3d 1392, 1393 [2018]; Matter of Liggan v Rodriguez, 163 AD3d 1386, 1387 [2018]).
McCarthy, J.P., Egan Jr., Devine, Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.